Citation Nr: 0919432	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1986 
to September 1991, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, denied the Veteran's petition to reopen 
his claims for hypertension and CFS, which were originally 
denied in March 2003, granted service connection for the 
Veteran's IBS and joint pains, assigning each an initial 
disability rating of 10 percent and an effective date of June 
4, 2003 and continued the Veteran's 10 percent disability 
rating for his back disorder.

In November 2008, the Board declined to reopen the Veteran's 
claim for entitlement to service connection for hypertension, 
reopened and denied the Veteran's claim for entitlement to 
service connection for chronic fatigue syndrome, increased 
the Veteran's disability rating for his service-connected 
IBS, denied a disability rating in excess of 10 percent for 
joint pain and denied earlier effective dates for service 
connection for IBS and joint pain.  As such, these issues are 
no longer on appeal.  In the November 2008 action, the Board 
also remanded the issue of entitlement to a disability rating 
in excess of 10 percent for lumbosacral strain for additional 
development.  Upon remand, the RO granted a separate 10 
percent disability rating for right leg radiculopathy.  As 
the required development has been completed, the claim is 
again before the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to December 10, 2008, the Veteran's service-
connected lumbosacral strain was not manifested by muscle 
spasm on extreme forward bending and unilateral loss of 
lateral motion in the standing position or forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  As of December 10, 2008, the Veteran's service-connected 
lumbosacral strain has been manifested by limitation of 
forward flexion to less than 60 degrees, factoring in 
additional limitation of motion due to pain and repetitive 
movement.

3.  The Veteran's service-connected right leg radiculopathy 
is not manifested by moderate incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to December 10, 2008, the criteria for a disability 
rating in excess of 10 percent for lumbosacral strain were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(2003), 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5237 (2008).   

2.  As of December 10, 2008, the criteria for a disability 
rating of 20 percent, but no higher, for lumbosacral strain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).   

3.  The criteria for a disability rating in excess of 10 
percent for right leg radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, DC 8520 (2008).    






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

With regard to the Veteran's claim for an increased rating 
for his service-connected lumbosacral strain, the Veteran did 
not receive notification that informed him of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) prior to the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
agency of original jurisdiction (AOJ).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under such circumstances, such 
notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in December 2008, that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding in 
Sanders.  Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (Slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

With regard to the Veteran's low back claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.

Here, because the Vasquez-Flores decision was not issued 
until recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  In this case, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication for the following 
reasons.  The diagnostic criteria used to determine the 
relative severity of the Veteran's spine disability were 
provided to him in an August 2005 supplemental statement of 
the case.  In addition, the December 2008 letter informed him 
that, in order to support a claim for an increased rating, 
the evidence must show that his service-connected disability 
has gotten worse.  The letter also informed him of the types 
of medical and lay evidence that the claimant may submit that 
are relevant to establishing entitlement to increased 
compensation.  Finally, the Veteran's representative has 
submitted statements which reflect actual knowledge of the 
criteria needed for a higher rating for his service-connected 
lumbar spine disability.

With regard to the Veteran's radiculopathy claim, his service 
connection claim was granted and he appealed the downstream 
issue of the initial disability rating assigned.  Since the 
underlying claim has been more than substantiated, it has 
been proven, § 5103(a) notice is no longer required because 
its intended purpose has been fulfilled.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In Goodwin, the Court held 
that where, as here, a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Sanders, supra, and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD [notice of disagreement] has been 
filed, only the notice requirements for rating decisions and 
SOCs described within 38 U.S.C.A. §§ 5104 and 7105 control as 
to the further communications with the appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.

Since providing the Veteran with the December 2008 notice, 
the RO readjudicated the Veteran's claim in a January 2009 
supplemental statement of the case.  This is important to 
note because the Federal Circuit Court has held that a 
statement of the case or supplemental statement of the case 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the statement of 
the case or supplemental statement of the case.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA medical 
records and examination reports.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A..

The Board is also satisfied that there was substantial 
compliance with its November 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Background

The Veteran contends that his service-connected lumbosacral 
strain is more severe than is reflected in his 10 percent 
disability rating.

At a March 2004 VA examination, the Veteran walked with a 
normal gait and posture.  There were no postural 
abnormalities, scoliosis or kyphosis of the axial skeleton.  
There were no spasms of the lumbar paravertebral musculature.  
There was normal flexibility of the back.  No circulatory or 
neurological deficits were noted on examination of the 
extremities.  Deep tendon reflexes and sensory modalities 
were normal throughout.  The examiner noted a history of a 
back condition for which he is service connected.

A December 2008 VA examination report reflects the Veteran's 
reports that he had constant, moderate right lower lumbar 
pain which radiated down his right leg.  He had severe flare-
ups of his back pain about once per week which would last one 
to two days.  During a flare-up the Veteran indicated he had 
severely decreased motion and functional impairment.  Upon 
examination, the Veteran had essentially normal curvatures of 
the spine, and did not appear to have a significant 
scoliosis.  There were no significant lumbar spasms noted 
with palpation of the lumbosacral paraspinal muscles but 
there was some pain with palpation of the right lumbosacral 
paraspinal muscle distribution.  Manual muscle testing was 
essentially 5/5 throughout the lower extremities.  Sensation 
testing was intact to light touch throughout the lower 
extremities and intact to sharp sensation except for the 
right lateral foot which had some decreased sharp sensation.  
Active range of motion of the Veteran's lumbosacral spine was 
flexion to 44 degrees to the point of pain and to 61 degrees 
maximally, extension to 16 degrees to the point of pain and 
to 18 degrees maximally, left lateral side bending to 15 
degrees to the point of pain and to 17 degrees maximally 
right lateral side bending to 17 degrees to the point of pain 
and to 22 degrees maximally, left lateral rotation to 20 
degrees to the point of pain and maximally and right lateral 
rotation to 20 degrees to the point of pain and to 23 
maximally.  The examiner noted that all active motion for the 
lower back lost range after three repetitive movement except 
for extension.  Flexion lost from 0 to 59 degrees, left 
lateral bending from 0 to 16 degrees, right lateral bending 
from 0 to 21 degrees, left lateral rotation from 0 to 17 
degrees and right lateral rotation from 0 to 18 degrees.  All 
loss of motion on repetition was due to pain. The examiner 
noted that electromyography (EMG) testing of the right lower 
extremity showed evidence of mild remote L4-5 
radiculopathies. 

Increased Disability Ratings 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  

Increased rating - lumbosacral spine

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.

The Veteran's service-connected lumbosacral strain is rated 
as 10 percent disabling under Diagnostic Code 5237.  Under 
the current criteria for spine disabilities, Diagnostic Codes 
5235 - 5243 are to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), except Diagnostic Code 5243, relating to 
intervertebral disc syndrome (IVDS), which provides for 
evaluation under either the Formula for Rating IVDS Based on 
Incapacitating Episodes or the General Formula.  

Under the General Formula, for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides a 10 percent 
disability rating for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).
 
Based upon the evidence of record, the Veteran's service-
connected lumbosacral strain does not warrant an increased 
rating prior to December 10, 2008.  There is no evidence 
that, prior to December 10, 2008, the Veteran's service-
connected spine disability was manifested by limitation of 
flexion to between 60 and 85 degrees, a combined range of 
motion limited to between 120 and 235 degrees, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or vertebral body fracture 
with loss of 50 percent or more of the height.  In fact, at 
his March 2004 examination, the Veteran has normal 
flexibility of his spine, no spasms and no postural 
abnormalities.  As such, the Veteran would not be entitled to 
a higher disability rating under any of the General Formula 
pertaining to disabilities of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

Since the Veteran's lumbosacral strain was initially rated 
under Diagnostic Code 5295, in effect prior to September 26, 
2003, consideration has been given to whether rating under 
this Diagnostic Code would provide the Veteran with a higher 
disability rating prior to December 10, 2008.  Diagnostic 
Code 5295 provided that lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling, and lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated 20 percent 
disabling.  There is no evidence in the record that the 
Veteran's lumbar spine disability is manifested by muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position.  As such, a higher 
disability rating under Diagnostic Code 5295, prior to 
December 10, 2008, is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  In addition, the Veteran's 
service-connected lumbosacral strain was not manifested by 
ankylosis or moderate limitation of motion during this 
timeframe.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 
(2003).  Therefore, a higher disability rating for the 
Veteran's service-connected lumbosacral strain is not 
warranted prior to December 10, 2008.

The VA examination performed on December 10, 2008 reflects 
that the Veteran's spine disability meets the criteria for a 
20 percent disability rating; specifically, the Veteran's 
forward flexion of his lumbar spine is limited to between 30 
and 60 degrees, when taking into consideration pain and 
additional limitation on repetitive movement.  While active 
flexion was maximally to 61 degrees, pain began earlier in 
the range of motion, at 44 degrees.  In addition, the 
Veteran's flexion was reduced upon repetitive movement.  As 
such, in consideration of provisions of 38 C.F.R. 
§ 4.40 and DeLuca, the Veteran is assigned a 20 percent 
disability rating under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237. 

While the Veteran's service-connected lumbar spine disability 
has met the criteria for a 20 percent disability rating as of 
December 10, 2008, there is no evidence that the Veteran's 
lumbosacral strain would warrant a higher disability rating 
under the General Formula, as it is not manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, even 
when considering functional loss.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  With regard to the 
criteria in effect prior to September 26, 2003, there is no 
evidence that, as of December 10, 2008, the Veteran's 
service-connected lumbosacral strain was manifested by 
ankylosis or severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292 (2003). 

It should be noted that there is no evidence that the 
Veteran's lumbar spine disability has been manifested by 
IVDS.  In fact, the December 2008 examiner indicated that the 
Veteran did not have IVDS.  As such, a rating under the 
criteria pertaining to incapacitating episodes due to IVDS 
would not be appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2003); 5243 (2008).

Increased Initial Disability Rating - RightLleg Radiculopathy 

Because this appeal involves initial ratings for which 
service connection was granted and an initial disability 
rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected radiculopathy of the left 
lower extremity is rated at a 10 percent disability rating 
under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated at a 10 percent disability 
rating and moderate incomplete paralysis is rated at a 20 
percent disability rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected radiculopathy of the right lower 
extremity does not warrant a higher disability rating.  There 
is no evidence that the Veteran's left lower extremity 
radiculopathy is manifested by moderate incomplete paralysis.  
At his December 2008 examination, manual muscle testing was 
normal, sensation testing was intact to light touch 
throughout the lower extremities and intact to sharp 
sensation except for the right lateral foot which had some 
decreased sharp sensation.  Finally, EMG testing of the right 
lower extremity showed evidence of mild remote L4-5 
radiculopathies.  As such, the Board finds that the Veteran's 
service-connected radiculopathy of the right lower extremity 
meets the criteria for a 10 percent disability rating, in 
that it is considered to mild and does not show a moderate 
disability in order to warrant a 20 percent disability 
rating. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered rating the Veteran's service-
connected radiculopathy of the right lower extremity under 
other Diagnostic Codes in order to afford him the most 
beneficial disability rating; however, based upon the 
Veteran's symptomatology, there is no other Diagnostic Code 
which pertains to paralysis of the nerves relating to the 
lower extremities which would provide a higher disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-8526 
(2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected right 
leg radiculopathy.  Fenderson, supra.

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his bilateral knee 
disabilities, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms cause impairment in occupational 
functioning.  Such impairment is contemplated by the rating 
criteria, which reasonably describe his disabilities.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  And according to 
38 C. F. R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected lumbosacral strain is denied, 
prior to December 10, 2008.

As of December 10, 2008, entitlement to a 20 percent 
evaluation, and no higher, for service-connected lumbosacral 
strain, is granted subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy is denied.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


